Citation Nr: 0212327	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from September 1960 to 
June 1968.  This appeal comes before the Board of veterans' 
Appeals (Board) from December 1997 and October 1998 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia. 


FINDINGS OF FACT

1.  The appellant's service connected PTSD is primarily 
manifested by suicidal ideation, obsessional rituals which 
interfere with routine activities, near-continuous panic or 
depression, occasional spatial disorientation, impaired 
impulse control, and difficulty in adapting to stressful 
circumstances.  

2.  The appellant's service connected PTSD is 70 percent 
disabling.

3.  The appellant's service-connected PTSD renders him unable 
to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a total disability rating due to 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. § 4.16 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 5107.  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See VAOPGCPREC 11-2000 (2000); 66 Fed.Reg. 33311 
(2001).  Regulations implementing the law were promulgated at 
66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

When a law or regulations change during the pendency of an 
appeal, the version most favorable to the veteran applies, 
absent contrary Congressional intent.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the RO has not specifically indicated that it 
has considered the claims on appeal in light of the above-
noted change in the law.  Nonetheless, the Board determines 
that the law does not preclude the Board from proceeding to 
an adjudication of the appellant's claims without first 
remanding them to the RO, as the requirements of the new law 
have been satisfied.  The Board notes that by virtue of the 
Statement of the Case (SOC) as well as the Supplemental 
Statements of the case (SSOC's), the appellant was advised of 
the law and regulations governing the claims, and, hence, was 
given notice of the information and evidence necessary to 
substantiate the claims.  The SOC and the SSOC's also 
provided notice to the appellant of what the evidence of 
record revealed.  Furthermore, the appellant was provided 
with the opportunity to, and did present testimony at 
hearings before the RO and the undersigned.  Moreover, the 
pertinent medical records have been obtained and associated 
with the claims file, and the appellant has been afforded 
comprehensive VA examinations in connection with the claims 
on appeal.  

As the appellant has not identified any additional relevant 
evidence which is not already of record, there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of the issues on appeal.  Because 
no additional evidence has been identified by the appellant 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the appellant of what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
adjudication of the issues on appeal, without remand to the 
RO for initial consideration under the new law poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.  

I.  Increased rating for PTSD

The appellant contends that he is entitled to a rating higher 
than 50 percent for PTSD, and that he is rendered 
unemployable as a result of his PTSD.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In order to receive a 70 percent rating for PTSD, there must 
be a showing of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part IV, DC 
9411.

In order to receive a 100 percent rating for PTSD, it must be 
shown that there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  38 C.F.R. Part IV, DC 9411.

Having considered the evidence of record, the Board finds 
that the criteria for a 70 percent rating for PTSD have been 
met.  The evidence of record indicates that the appellant has 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as suicidal ideation, impaired 
impulse control (such as irritability, with periods of 
violence), obsessional rituals which interfere with routine 
activities, near-continuous panic or depression, spatial 
disorientation, and difficulty in adapting to stressful 
circumstances. 

With regard to suicidal ideation, it is noted that an October 
1998 letter from the appellant's treating counselor (since 
1995) at the Vet Center, reported that the appellant had 
persistent thoughts of suicide.  A January 1999 VA 
examination report noted that he had fleeting suicidal 
thoughts, but no specific plans.  Also, a psychological 
evaluation report, dated in March 1999, noted that he had 
frequent suicidal ideation and urges to harm people.  

With regard to impaired impulse control, it is noted that the 
October 1998 letter from the Vet Center indicated that the 
appellant had a history of violent behavior, related to poor 
impulse control.  His counselor noted that that appellant had 
an explosive temper, which had been personally witnessed by 
him (the counselor).  Also, the March 1999 psychological 
evaluation report noted that the appellant had intense 
violent urges that were hard to control.  He reportedly 
yelled at neighbors several times per week for "driving 
[him] crazy" by allowing their dogs to bark or slamming 
their doors.  He has also fired his gun in the air several 
times over the years.  

As to obsessional rituals, his counselor at the Vet Center 
reported that the appellant had obsessive rituals of 
compulsively checking his home for locked doors and windows.  
Also, VA examination in May 2000 noted that the appellant 
constantly believed that there were Vietnamese people hiding 
around his house, including in his closet, and that he once 
shot at his closet because of the belief that there were 
"Gooks" in there.  

The appellant also suffers from near-continuous panic or 
depression.  His counselor from the Vet Center reported that 
the appellant had an increasing number of panic attacks.  The 
attacks became almost constant when he was in a crowd or when 
driving.  The panic attacks, coupled with his depressive 
symptoms, interfered dramatically with his ability to 
function independently.  The January 1999 VA examiner 
reported that the appellant had panic episodes with 
palpitation, smothering feelings, and hyperventilation, 
approximately two or three times per day.  It was again noted 
that he had recurrent panic episodes during the May 2000 VA 
examination.  

With regard to spatial disorientation, the record indicates 
that the appellant occasionally becomes confused, especially 
when in a crowded place, and believes that he is back in 
Vietnam.  He also wakes up from nightmares at times, 
confused, for a short period of time, as to whether or not he 
is still in Vietnam.  

Finally, with regard to difficulty adapting to stressful 
circumstances, his counselor from the Vet Center reports that 
the appellant has an inability to adapt to stressful 
circumstances, which result in almost complete isolation of 
himself.  He reportedly had very minimal contact with only 
one of his three children, and no relationship with any other 
family member.  His only significant contact was a neighbor, 
who prepared his meals.  VA examinations in January 1999 and 
March 1999, also noted that he lead a very isolated life, due 
to severe PTSD symptoms. 

The Board notes that the treatment records and examinations 
conducted during the pendency of this appeal, somewhat vary 
as to the severity of the appellant's PTSD symptoms.  For 
example, his Global Assessment of Functioning (GAF) scores 
have ranged from 20 to 65.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., revised, 1994) (DSM-IV) at pages 46-47.  
However, having considered the evidence in its entirety, to 
include the appellant's testimony during hearings, the Board 
finds that the appellant's PTSD symptoms more closely 
approximate the criteria for a 70 percent rating. 

The Board does not find, however, that a 100 percent 
schedular rating is warranted.  First, gross impairment in 
thought processes or communication is not shown.  Outpatient 
treatment records in 1998 and 1999 primarily indicate that 
his speech was soft, spontaneous, relevant and goal directed.  
It is also noted that VA examination in January 1999 noted 
that he was cooperative, with appropriate flow and content of 
his conversation.  The May 2000 VA examination reported that 
his judgment was intact, that there was no evidence of any 
looseness of association, flight of ideas, or pressured 
speech.  In addition, outpatient treatment records in 2000 
and 2001 show that his speech ranged from having some poverty 
of speech to being clear and goal directed.  Considering the 
evidence in its entirety, the Board finds that gross 
impairment in thought processes or communication is not 
shown. 

In addition, the record does not show persistent delusions or 
hallucinations.  It is noted that VA examinations in 1999 and 
2000, as well as the outpatient treatment records, primarily 
indicate that there was no evidence of active hallucinations 
or delusions.  While there have been some incidents of flash-
back like experiences with psychotic features, the record 
does not show that these are persistent.  

Further, the Board finds that the VA treatment records and 
examinations, as well as private evaluations, do not indicate 
grossly inappropriate behavior.  With regard to danger of 
hurting self or others, while he has fleeting ideas of 
suicide and the desire to hurt others at times, the record as 
a whole does not indicate that he is in persistent danger of 
hurting himself or others.  As to his ability to take care of 
his activities of daily living, it is noted that he relies on 
his neighbors for preparation of food and taking care of his 
bills.  Nevertheless, as reported by the appellant himself, 
he is completely able to, and does care for his personal 
hygiene.  In addition, the medical records report that he has 
had fair to good grooming and hygiene.  

With regard to disorientation to time and place, it is noted 
that he has had occasional spatial disorientation while in 
crowded places or upon awakening from a nightmare; however, 
the record indicates that at all other times (e.g., most of 
the time), he is oriented to time and place.  Further, memory 
loss for his own name, name of close relatives, or his 
occupation is not reported.  It is noted that the medical 
evidence has consistently noted that he has been oriented to 
person.  It is also noted that his counselor at the Vet 
Center stated that the appellant spoke of his close 
relatives, reporting that he had minimal contact with only 
one of his three children, and that he had no relationship 
with any other family members.    

In short, the Board finds that the criteria for a 100 percent 
schedular rating have not been met.

II.  Total disability rating due to individual 
unemployability (TDIU)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of the service connected 
disabilities.  If there is only one such disability, it must 
be rated at least 60 percent disabling.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Since the Board has assigned the appellant a 70 percent 
rating for PTSD, the appellant meets the criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a).  Further, 
the Board finds that the evidence of record shows that the 
appellant is rendered unemployable due to his PTSD, and that 
a TDIU rating is warranted.

Specifically, it is noted that an October 1998 letter from 
the appellant's counselor at the Vet Center indicates that 
the appellant was socially and industrially impaired in most 
areas, and that he was unable to work due to the severity of 
his PTSD symptoms.  VA examination in January 1999 notes that 
that appellant was leading a very isolated life and that it 
was very apparent that his PTSD symptoms had significantly 
affected him, both industrially and socially.  In addition, 
outpatient treatment reports dated in 1999 indicate that 
under the current situation, the appellant's PTSD resulted in 
a GAF score of 60 for clinical purposes, but, for 
unemployability purposes, it was between 20 and 30.  Further, 
VA examination in May 2000 noted that the appellant's PTSD 
made him disabled from being gainfully employed, and that he 
was not able to handle job-related pressures.  Thus, the 
evidence clearly establishes that the appellant is rendered 
unemployable due to his PTSD symptoms; therefore, the appeal 
is granted. 


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the criteria which govern the payment of monetary 
awards.

Entitlement to a total disability rating due to individual 
unemployability is granted, subject to the criteria which 
govern the payment of monetary awards.



		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

